Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered August 1, 1995, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of 4 to 12 years, unanimously affirmed.
Defendant was properly convicted of completed rather than attempted robbery based upon his role in the asportation of car keys, for which there was ample evidence of larcenous intent (see, People v Smith, 140 AD2d 259). By failing to object, or by failing to request further relief after his objection was sustained, defendant failed to preserve his present challenges *307to the People’s summation (People v Medina, 53 NY2d 951), which, in any event, would not warrant reversal. Evidence that defendant was acquainted with a codefendant was relevant, under the circumstances of the case, and was properly admitted (People v Hamlin, 71 NY2d 750, 758; People v Hurd, 160 AD2d 199, lv denied 76 NY2d 789). We perceive no abuse of sentencing discretion. Defendant’s remaining contentions are unpreserved and without merit. Concur—Murphy, P. J., Milonas, Ellerin, Andrias and Colabella, JJ.